TRIFBFR, District Judge.
I concur in the (result upon the ground that notice of the bankruptcy proceedings should have been given to the chancery court by proper pleadings, when the cause was finally heard in that court.
*97I also concur in the result upon the ground that notice of the hearing before the referee, when the application for exemption was acted on, should have been given to the receiver of the state court, and Mc-Neill, the judgment creditor and plaintiff in the action pending in the chancery court.